Exhibit 10.1

AMENDMENT NO. 1 TO NOTE AGREEMENT

THIS AMENDMENT NO. 1 TO NOTE AGREEMENT (this “Amendment”) is entered into as of
September 30, 2014 by and between AMETEK, INC., a Delaware corporation (the
“Company”), and the undersigned holders of Notes (as hereinafter defined).

Recitals

A. The Company entered into that certain Note Purchase Agreement dated as of
August 30, 2007 (as in effect immediately prior to the effectiveness of this
Amendment, the “Existing Note Agreement”), with the several Purchasers listed in
Schedule A attached thereto, pursuant to which the Company issued and sold to
such Purchasers (i) $270,000,000 in aggregate principal amount of the Company’s
6.20% Series A Senior Notes due December 18, 2017 (the “Series A Notes”),
(ii) $100,000,000 in aggregate principal amount of the Company’s 6.30% Series B
Senior Notes due December 18, 2019 (the “Series B Notes”) and (iii) $80,000,000
in aggregate principal amount of the Company’s 6.35% Series C Senior Notes due
July 16, 2018 (the “Series C Notes” and together with the Series A Notes, the
Series B Notes and any such promissory notes that may have been issued in
substitution or exchange therefor prior to the date hereof, the “Notes”).

B. The Company has requested that the holders of Notes amend the Existing Note
Agreement in certain respects, as set forth in this Amendment (as so amended,
the “Note Agreement”), and the undersigned holders of Notes, subject to the
terms and conditions set forth herein, are willing to agree to such amendments.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Note Agreement.

2. Amendments to the Note Agreement. The Existing Note Agreement is hereby
amended as follows:

(a) Schedule B Defined Terms. The definition of “Indebtedness” appearing in
Schedule B to the Existing Note Agreement is hereby amended and restated in its
entirety to read as follows:

““Indebtedness” means, as to any Person, at a particular time without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding trade payables and accrued expenses arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);



--------------------------------------------------------------------------------

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its reimbursement obligations in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money) solely to the extent drawn and limited to the drawn amounts;

(f) Swaps of such Person;

(g) all obligations in respect of securitization transactions entered into by
such Person, including any obligations in respect of any Permitted Receivables
Securitization Program; and

(h) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) above.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (h) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.”

(b) The definition of “Operating Lease Attributable Debt” appearing in Schedule
B to the Existing Note Agreement is hereby deleted and of no further force or
effect.

 

  3. Representations and Warranties of the Company.

(a) Organization; Power and Authority. The Company hereby represents and
warrants that the Company is a corporation duly organized and validly existing
in good standing under the laws of the State of Delaware. The Company has all
requisite corporate power to execute and deliver this Amendment and to perform
its obligations under this Amendment and the Note Agreement.

(b) Authorization, Etc. The execution and delivery by the Company of this
Amendment and the performance by the Company of its obligations under this
Amendment and the Note Agreement have been duly authorized by all requisite
corporate action on the part of the Company. The Company has duly executed and
delivered this Amendment, and this Amendment and the Note Agreement constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally, and by general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity).

 

2



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance by the Company of this
Amendment will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, material lease, corporate charter or
by-laws, or any other material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.

(d) No Defaults. No Default or Event of Default has occurred and is continuing
and no event has occurred and no condition exists that, upon the execution and
delivery of this Amendment and the effectiveness of this Amendment, would
constitute a Default or an Event of Default.

4. Conditions to Effectiveness. This Amendment shall become effective, as of the
date first written above (the “Effective Date”), upon satisfaction of the
following conditions precedent:

(a) The undersigned holders of Notes shall have received a counterpart of this
Amendment, in form and substance satisfactory to such holders, in their sole
discretion, duly executed and delivered by each of the parties thereto.

(b) The representations and warranties of the Company contained in this
Amendment shall be true on and as of the Effective Date.

(c) The undersigned holders of Notes shall have received fully executed copies
of similar amendments to each of (i) the Note Purchase Agreement, dated as of
November 23, 2004, by and between the Company and the requisite holders of the
notes issued thereunder, (ii) the Note Purchase Agreement, dated as of
August 31, 2005, by and between the Company and the requisite holders of the
notes issued thereunder, (iii) the Note Purchase Agreement, dated as of
September 17, 2008, by and between the Company and the requisite holders of the
notes issued thereunder, (iv) the Note Purchase Agreement, dated as of
September 17, 2010, by and between the Company and the requisite holders of the
notes issued thereunder, and (v) the Note Purchase Agreement, dated as of
December 20, 2011, by and between the Company and the requisite holders of the
notes issued thereunder.

(d) Without limiting the provisions of Section 15.1 of the Note Agreement, the
Company shall have paid on or before the Effective Date the fees, charges and
disbursements of: Bingham McCutchen LLP (“Bingham”), special counsel to the
holders of Notes, to the extent reflected in a statement of Bingham rendered to
the Company at least one Business Day prior to the Effective Date.

 

3



--------------------------------------------------------------------------------

(e) All proceedings taken in connection with the execution and delivery of this
Amendment and the transactions contemplated hereby shall be satisfactory to the
holders of the Notes and their special counsel; and the holders of the Notes and
their special counsel shall have received copies of such documents and papers as
they may reasonably request in connection with the execution and delivery of
this Agreement. The release by the Noteholders of signature pages to this
Amendment shall constitute their acknowledgement that the conditions set forth
in this Section 4(d) have been satisfied.

 

  5. Miscellaneous.

(a) References to Note Agreement. Upon and after the date of this Amendment,
each reference to the Note Agreement in the Note Agreement, the Notes or any
other instrument or agreement entered into in connection therewith or otherwise
related thereto shall mean and be a reference to the Existing Note Agreement as
amended by this Amendment (and as hereafter amended from time to time).

(b) Ratification and Confirmation. Except as specifically amended herein, the
Note Agreement shall remain in full force and effect, and is hereby ratified and
confirmed.

(c) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any holder of Notes,
nor constitute a waiver of any provision of the Note Agreement, any Note or any
other instrument or agreement entered into in connection therewith or otherwise
related thereto.

(d) Expenses. The Company agrees to pay promptly all expenses of the holders of
Notes related to this Amendment and all matters contemplated hereby, including,
without limitation, all fees and expenses of the holders’ special counsel.

(e) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.

(f) Counterparts. This Amendment may be executed in counterparts (including
those transmitted by electronic transmission (including, without limitation,
facsimile and e-mail)), each of which shall be deemed an original and all of
which taken together shall constitute one and the same document. Delivery of
this Amendment may be made by facsimile or electronic transmission of a duly
executed counterpart copy hereof and shall be effective as delivery of a
manually executed counterpart hereof.

[The remainder of this page is intentionally left blank; signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

AMETEK, INC. By:  

/s/ William J. Burke

Name:   William J. Burke Title:  

Senior Vice President – Comptroller

& Treasurer



--------------------------------------------------------------------------------

The foregoing is hereby agreed to as of the date hereof.

 

NEW YORK LIFE INSURANCE COMPANY By:  

/s/ Jessica L. Maizel

Name:   Jessica L. Maizel Title:   Corporate Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION By:    NYL Investors LLC, its
Investment Manager

 

By:  

/s/ Jessica L. Maizel

Name:   Jessica L. Maizel Title:   Senior Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)

By:    NYL Investors LLC, its Investment Manager

 

By:  

/s/ Jessica L. Maizel

Name:   Jessica L. Maizel Title:   Senior Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By:    NYL Investors LLC, its Investment Manager

 

By:  

/s/ Jessica L. Maizel

Name:   Jessica L. Maizel Title:   Senior Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:    NYL Investors LLC, its Investment Manager

 

By:  

/s/ Jessica L. Maizel

Name:   Jessica L. Maizel Title:   Senior Director



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:  

/s/ Eric Seward

Name:   Eric Seward Title:   Vice President

 

UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY By:   

Prudential Investment Management, Inc.,

as investment manager

 

By:  

/s/ Eric Seward

Name:   Eric Seward Title:   Vice President

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

By:  

/s/ Mark E. Kishler

Name:   Mark E. Kishler Title:   Authorized Representative

PACIFIC LIFE INSURANCE COMPANY

 

By:  

/s/ Matthew A. Levene

Name:   Matthew A. Levene Title:   Assistant Vice President

 

By:  

/s/ Cathy L. Schwartz

Name:   Cathy L. Schwartz Title:   Assistant Secretary

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:   

Delaware Investment Advisors, a series of Delaware

Management Business Trust, Attorney in Fact

 

By:  

/s/ Frank LaTorraca

Name:   Frank LaTorraca Title:   Vice President



--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By:  

/s/ Edward Brennan

Name:   Edward Brennan Title:   Senior Director

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

 

By:  

/s/ Edward Brennan

Name:   Edward Brennan Title:   Senior Manager

 

BANKERS LIFE AND CASUALTY COMPANY

COLONIAL PENN LIFE INSURANCE COMPANY

WASHINGTON NATIONAL INSURANCE COMPANY

By:    40|86 Advisors, Inc., acting as Investment Advisor

 

By:  

/s/ Jesse E. Horsfall

Name:   Jesse E. Horsfall Title:   SVP

 

ATHENE ANNUITY AND LIFE COMPANY

(f/k/a AmerUs Life Insurance Company and successor in interest to Aviva Life
Insurance

Company and American Investors Life Insurance Company)

By:    Athene Asset Managmenet L.P., its investment advisor By:    AAM GP Ltd.,
its general partner

 

By:  

/s/ Roger D. Fors

Name:   Roger D. Fors Title:   Vice President, Fixed Income



--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:    Babson Capital Management
LLC, as Investment Adviser

 

By:  

/s/ Steven J. Katz

Name:   Steven J. Katz Title:   Managing Director & Senior Counsel

 

C.M. LIFE INSURANCE COMPANY By:    Babson Capital Management LLC, as Investment
Adviser

 

By:  

/s/ Steven J. Katz

Name:   Steven J. Katz Title:   Managing Director & Senior Counsel

STATE FARM LIFE INSURANCE COMPANY

 

By:  

/s/ Julie Hoyer

Name:   Julie Hoyer Title:   Senior Investment Officer – Fixed Income

 

By:  

/s/ Jeffrey Attwood

Name:   Jeffrey Attwood Title:   Investment Officer

 

UNUM LIFE INSURANCE COMPANY OF AMERICA By:    Provident Investment Management,
LLC, its Agent

 

By:  

/s/ Ben S. Miller

Name:   Ben S. Miller Title:   Senior Managing Director

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY By:    Provident Investment
Management, LLC, its Agent

 

By:  

/s/ Ben S. Miller

Name:   Ben S. Miller Title:   Senior Managing Director



--------------------------------------------------------------------------------

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

By:  

/s/ Brian F. Landry

Name:   Brian F. Landry Title:   Assistant Treasurer

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:  

/s/ Justin P. Kavan

Name:   Justin P. Kavan Title:   Vice President

COMPANION LIFE INSURANCE COMPANY

 

By:  

/s/ Justin P. Kavan

Name:   Justin P. Kavan Title:   An Authorized Signer

AMERICAN UNITED LIFE INSURANCE COMPANY

 

By:  

/s/ Michael I. Bullock

Name:   Michael I. Bullock Title:   V.P., Private Placements

 

THE STATE LIFE INSURANCE COMPANY By:    American United Life Insurance Company,
its Agent

 

By:  

/s/ Michael I. Bullock

Name:   Michael I. Bullock Title:   V.P., Private Placements

 

PIONEER MUTUAL LIFE INSURANCE COMPANY By:    American United Life Insurance
Company, its Agent

 

By:  

/s/ Michael I. Bullock

Name:   Michael I. Bullock Title:   V.P., Private Placements



--------------------------------------------------------------------------------

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

By:  

/s/ Jeffrey A. Fossell

Name:   Jeffrey A. Fossell Title:   Authorized Signatory

 

AMERITAS LIFE INSURANCE CORP.

AMERITAS LIFE INSURANCE CORP. successor by merger to ACACIA LIFE

INSURANCE COMPANY

By:    Ameritas Investment Partners, Inc., as Agent

 

By:  

/s/ Tina Udell

Name:   Tina Udell Title:   Vice President & Managing Director Corporate Credit

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

By:  

/s/ Ernie Friesen

Name:   Ernie Friesen Title:   SVP and CIO, General Account

 

By:  

/s/ Janet Hurkett

Name:   Janet Hurkett Title:   Manager, Investments